EXHIBIT 10.1

RETIREMENT AND SEPARATION AGREEMENT

THIS RETIREMENT AND SEPARATION AGREEMENT (this “Agreement”) is dated
December 18, 2014 (the “Effective Date”), by and between Forum Energy
Technologies, Inc., a Delaware corporation (the “Company”), and Wendell R.
Brooks (“Executive”).

RECITALS

WHEREAS, the Company and Executive are party to that certain Employment
Agreement dated as of August 2, 2010 (the “Employment Agreement”); and

WHEREAS, Executive has expressed his desire to resign from officer positions and
separate from employment with the Company and its affiliates and subsidiaries
under certain terms herein set forth; and

WHEREAS, in consideration of the mutual promises contained herein, Executive
voluntarily enters into this Agreement upon the terms and conditions herein set
forth; and

WHEREAS, in consideration of the mutual promises contained herein, the Company
is willing to enter into this Agreement upon the terms and conditions herein set
forth.

AGREEMENT

NOW, THEREFORE, intending to be legally bound and in consideration of the mutual
covenants and agreements hereinafter set forth, the Company and Executive agree
to the following terms and conditions:

1. Resignation from Officer and Director Positions. Effective as of December 31,
2014 (the “Retirement Date”), Executive hereby resigns as Executive Vice
President, President—Production & Infrastructure of the Company and any and all
director and other officer (or equivalent) positions he holds with the Company
and its subsidiaries and affiliates. Executive agrees to take any and all
further acts necessary to accomplish these resignations.

2. Termination of Benefits.

(a) Benefits. Executive shall be entitled to any benefits accrued through the
Retirement Date under any of the Company’s employee benefit plans, programs or
arrangements which amount shall be payable in accordance with the terms and
conditions of such employee benefits plans, programs or arrangements; provided,
however, that the terms of Section 3 hereof shall apply for purposes of the
Options, RSU Award, Restricted Stock Award and Performance RSU Award (as defined
below).



--------------------------------------------------------------------------------

(b) 2014 Management Incentive Plan (“2014 MIP”). Subject to approval and
recommendation by the Nominating, Governance & Compensation Committee following
analysis of the Company’s financial results for the 2014 year, Executive shall
be entitled to receive the recommended payout under the 2014 MIP, which shall be
paid out at such time as MIP payouts are paid to other senior executives, but in
no event later than March 15, 2015.

(c) Deferred Compensation. The Company acknowledges that Executive is a
participant in the Forum Energy Technologies, Inc. Deferred Compensation and
Restoration Plan (the “Deferred Compensation Plan”), and that he shall receive
any benefits due under the Deferred Compensation Plan in accordance with the
terms and conditions of the Deferred Compensation Plan and the Deferral
Agreement under the Deferred Compensation Plan in effect on the Effective Date
(the “Deferral Agreement”). Executive shall not be eligible to continue
participation in the Deferred Compensation Plan. The parties anticipate that the
Deferred Compensation Plan payments shall be made in accordance with the
Deferred Compensation Plan and the provisions of Section 6(m) hereof.

(d) No Other Benefits. Except as specified in this Agreement, Executive shall
not be entitled to any severance payments and, subsequent to the Retirement
Date, Executive shall not be eligible to receive any awards under any long-term
incentive plan or management incentive plan of the Company or any other benefits
under any other plan or arrangement of the Company.

3. Treatment of Equity Awards. Subject to Executive’s continued compliance with
the terms and provisions hereof, Executive shall be entitled to the following
benefits.

(a) Nonstatutory Stock Options. Executive is the recipient of Nonstatutory Stock
Option Agreements with respect to the Company’s common stock dated April 12,
2012 and February 21, 2013 (the “Options”). Notwithstanding any terms of the
Options to the contrary, the Options will vest and become exercisable in full on
the date immediately following the Retirement Date, and the Options shall remain
exercisable until December 31, 2017, after which they expire.

(b) Restricted Stock Units. Executive is the recipient of a Restricted Stock
Unit Agreement with respect to the Company’s common stock dated February 21,
2013 (the “RSU Award”). Notwithstanding any terms of the RSU Award to the
contrary, the Restricted Stock Units shall become 100% fully vested as of the
Retirement Date. All vested Restricted Stock Units shall be issued to Executive
on the date six months after Executive has a “separation from service” as
described in Section 6(m) below.

(c) Restricted Stock. Executive is the recipient of a Restricted Stock Agreement
with respect to the Company’s common stock dated April 12, 2012 (the “Restricted
Stock Award”). Notwithstanding any terms of the Restricted Stock Award to the
contrary, the Restricted Stock shall become 100% fully vested as of the date
immediately following the Retirement Date.



--------------------------------------------------------------------------------

(d) Performance Restricted Stock Units. Executive is the recipient of a
Performance RSU Agreement with respect to the Company’s common stock dated
February 21, 2013 (the “Performance RSU Award”). The shares of common stock of
the Company with respect to the Earned Performance Shares (as defined in the
Performance RSU Award) with respect to the First Performance Period (as defined
in the Performance RSU Award) vested and were issued to Executive in accordance
with the terms of the Performance RSU Award. Notwithstanding any terms of the
Performance RSU Award to the contrary, the unvested Performance-Based Units
granted to Executive shall vest as follows:

(i) the Performance Shares with respect to the Second Performance Period shall
be fully vested on the date immediately following the Retirement Date and all
shares of common stock with respect to the vested Earned Performance Shares for
the Second Performance Period shall be issued to Executive on March 13, 2015;

(ii) the Performance Shares with respect to the Third Performance Period shall
be two-thirds (2/3) vested as of the date immediately following the Retirement
Date and all shares of common stock with respect to the vested Earned
Performance Shares for the Third Performance Period shall be issued to Executive
on March 15, 2016; and

(iii) the remaining 1/3 of the Performance Shares with respect to the Third
Performance Period shall be forfeited and of no further force or effect.

If any calculation with respect to the Performance Shares would result in a
fractional share, the number of shares of common stock to be issued shall be
rounded up to the nearest whole share.

4. Post-Employment Release. Executive acknowledges that this Agreement provides
Executive with additional rights and privileges to which Executive would not
otherwise be entitled, and, in exchange for the same, the Company requires the
binding execution by Executive (without revocation) of the Waiver and Release
attached hereto as Exhibit A (the “Waiver and Release”), which must be executed
and returned during the period beginning on the Retirement Date and ending on
the fiftieth (50th) day after the Retirement Date, which Executive hereby agrees
provides him with at least 21 calendar days to consider whether to sign and
return the Waiver and Release to the Company. Notwithstanding any provision
herein to the contrary, if Executive has not delivered to the Company an
executed and irrevocable Waiver and Release on or before the fiftieth (50th) day
after the Retirement Date, the Company shall have no further obligations to
Executive pursuant to this Agreement.

5. Restrictive Covenants. Executive reaffirms and agrees to the restrictive
covenants contained in this Section 5 and acknowledges and agrees that this
Agreement provides Executive with additional rights and privileges to which
Executive would not otherwise be entitled in consideration for Executive’s
compliance with such restrictive covenants.

(a) Nondisclosure. Executive reaffirms the agreement originally set forth in the
Employment Agreement regarding nondisclosure of confidential information or work
product and return of property of the Company, in accordance with the terms of
Article V of the Employment Agreement.



--------------------------------------------------------------------------------

(b) Statements Concerning the Company. Executive reaffirms the agreement
originally set forth in the Employment Agreement regarding non-disparagement of
the Company and its agents and affiliates in accordance with the terms of
Article VI of the Employment Agreement.

(c) Non-Competition. Executive reaffirms the agreement originally set forth in
the Employment Agreement regarding the non-competition provisions of Article
VIII of the Employment Agreement.

(d) Non-Solicitation. Executive reaffirms the agreement originally set forth in
the Employment Agreement regarding the non-solicitation provisions of Article
VIII of the Employment Agreement.

6. Miscellaneous.

(a) Dispute Resolution. Executive and the Company hereby reaffirm the agreement
originally set forth in the Employment Agreement regarding resolution of claims
and disputes, in accordance with the terms of Article IX of the Employment
Agreement (the “Arbitration Provision”) whether arising pursuant to the terms of
this Agreement or otherwise. THE PARTIES ACKNOWLEDGE THAT, BY SIGNING THIS
AGREEMENT, THEY ARE KNOWINGLY AND VOLUNTARILY WAIVING ANY RIGHTS THAT THEY MAY
HAVE TO A JURY TRIAL OR, EXCEPT AS EXPRESSLY PROVIDED IN THE ARBITRATION
PROVISION, A COURT TRIAL OF ANY CLAIM THAT IS SUBJECT TO THE ARBITRATION
PROVISION.

(b) Applicable Law. This Agreement is entered into under, and shall be governed
for all purposes by, the laws of the State of Texas, without regard to conflicts
of laws principles thereof.

(c) Submission to Jurisdiction. Subject to the provisions of Section 6(a), with
respect to any claim or dispute related to or arising under this Agreement that
is not subject to the Arbitration Provision, the parties hereto hereby consent
to the exclusive jurisdiction, forum and venue of the state and federal courts
located in Harris County, Texas.

(d) Entire Agreement. Except as specifically set forth herein, this Agreement
contains the entire agreement and understanding between the parties hereto and
supersedes the Employment Agreement and any other prior or contemporaneous
written or oral agreements, representations and warranties between them
respecting the subject matter hereof.

(e) Amendment. This Agreement may be amended only by a writing signed by
Executive and by a duly authorized representative of the Company.

(f) Tax Withholding. The Company may withhold from any amounts or benefits
payable under this Agreement all federal, state, city or other taxes that will
be required pursuant to any law or governmental regulation or ruling.



--------------------------------------------------------------------------------

(g) Assignability. The Company shall have the right to assign this Agreement and
its rights hereunder, in whole or in part. Executive shall not have any right to
pledge, hypothecate, anticipate, or in any way create a lien upon any amounts
provided under this Agreement, and no payments or benefits due hereunder shall
be assignable in anticipation of payment either by voluntary or involuntary acts
or by operation of law.

(h) Severability. If any term, provision, covenant or condition of this
Agreement, or the application thereof to any person, place or circumstance,
shall be held to be invalid, unenforceable or void, the remainder of this
Agreement and such term, provision, covenant or condition as applied to other
persons, places and circumstances shall remain in full force and effect.

(i) Construction. The headings and captions of this Agreement are provided for
convenience only and are intended to have no effect in construing or
interpreting this Agreement. The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against the Company or Executive.

(j) Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, and all of which together will
constitute one document.

(k) Nonwaiver. No failure or neglect of either party hereto in any instance to
exercise any right, power or privilege hereunder or under law shall constitute a
waiver of any other right, power or privilege or of the same right, power or
privilege in any other instance. All waivers by either party hereto must be
contained in a written instrument signed by the party to be charged and, in the
case of the Company, by an officer of the Company (other than Executive) or
other person duly authorized by the Company.

(l) Notices. Any notice, request, consent or approval required or permitted to
be given under this Agreement or pursuant to law shall be sufficient if in
writing, and if and when sent by certified or registered mail, with postage
prepaid, to Executive’s residence (as noted in the Company’s records), or to the
Company’s principal office, as the case may be.

(m) Section 409A.

(i) Interpretation. This Agreement is intended to comply with the provisions of
Section 409A and, wherever possible, shall be construed and interpreted to
ensure that any payments that may be paid, distributed, provided, reimbursed,
deferred or settled under this Agreement shall not be subject to any additional
taxation or premium interest under Section 409A. In the event the parties
determine that this Agreement or any payment hereunder does not comply with the
applicable provisions of Section 409A, the Company and Executive agree to
cooperate to the fullest extent in pursuit of any available corrective relief,
as provided under the terms of Internal Revenue Service Notice 2008-113 or any
corresponding subsequent guidance, from the Section 409A additional income tax
and premium interest. Notwithstanding the foregoing, Executive acknowledges and
agrees that any and all tax liabilities of Executive



--------------------------------------------------------------------------------

arising from the transactions contemplated by this Agreement are his sole
responsibility, including, without limitation, any additional taxes and interest
due pursuant to Section 409A. No acceleration of payments and benefits provided
herein shall be allowed, unless permitted by Section 409A.

(ii) Separation from Service. Executive shall be considered to have terminated
from employment when Executive incurs a “Separation from Service” under
Section 409A. It is contemplated hereunder that the Retirement Date shall be
Executive’s date of Separation from Service for purposes of any deferred
compensation that is payable upon a Separation from Service within the meaning
of Section 409A.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date set forth below.

 

FORUM ENERGY TECHNOLOGIES, INC.    By:    /s/ C. Christopher Gaut    Date:
December 18, 2014    Name: C. Christopher Gaut       Title: Chief Executive
Officer    EXECUTIVE    /s/ Wendell R. Brooks    Date: December 18, 2014 Wendell
R. Brooks   



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE

This Release (this “Release”) constitutes the release referred to in that
certain Agreement (the “Agreement”) dated as of December 18, 2014, by and
between Wendell R. Brooks (“Executive”) and Forum Energy Technologies, Inc., a
Delaware corporation (the “Company”).

1. General Release.

(a) For good and valuable consideration, including additional rights and
privileges to which Executive would not otherwise be entitled, Executive hereby
releases, discharges and forever acquits the Company, its affiliates and
subsidiaries, the past, present and future stockholders, members, partners,
directors, managers, employees, agents, attorneys, heirs, legal representatives,
successors and assigns of the foregoing, as well as all employee benefit plans
maintained by the Company or any of its affiliates or subsidiaries and all
fiduciaries and administrators of any such plan, in their personal and
representative capacities (collectively, the “Company Parties”), from liability
for, and hereby waives, any and all claims, rights, damages, or causes of action
of any kind related to Executive’s employment with any Company Party, the
termination of such employment, and any other acts or omissions related to any
matter on or prior to the date of this Agreement (collectively, the “Released
Claims”).

(b) The Released Claims include without limitation those arising under or
related to: (i) the Age Discrimination in Employment Act of 1967; (ii) Title VII
of the Civil Rights Act of 1964; (iii) the Civil Rights Act of 1991;
(iv) sections 1981 through 1988 of Title 42 of the United States Code; (v) the
Employee Retirement Income Security Act of 1974, including, but not limited to,
sections 502(a)(1)(A), 502(a)(1)(B), 502(a)(2), and 502(a)(3) to the extent the
release of such claims is not prohibited by applicable law; (vi) the Immigration
Reform Control Act; (vii) the Americans with Disabilities Act of 1990;
(viii) the National Labor Relations Act; (ix) the Occupational Safety and Health
Act; (x) the Family and Medical Leave Act of 1993; (xi) any state or federal
anti-discrimination law; (xii) any state or federal wage and hour law;
(xiii) any other local, state or federal law, regulation or ordinance; (xiv) any
public policy, contract, tort, or common law; (xv) costs, fees, or other
expenses including attorneys’ fees incurred in these matters; (xvi) any
employment contract, incentive compensation plan or stock option plan with any
Company Party or to any ownership interest in any Company Party except as
expressly provided in the Agreement and any stock option or other equity
compensation agreement between Executive and the Company; and
(xvii) compensation or benefits of any kind not expressly set forth in the
Agreement or any such stock option or other equity compensation agreement.

(c) In no event shall the Released Claims include (i) any claim which arises
after the date of this Release, (ii) any rights of defense or indemnification
which would be otherwise afforded to Executive under the Certificate of
Incorporation, By-Laws or similar governing documents of the Company or its
subsidiaries, or any indemnity agreement entered into with Executive, (iii) any
rights of defense or indemnification which would be otherwise afforded to
Executive under any director or officer liability or other insurance policy
maintained by the Company or its subsidiaries, (iv) any rights of Executive to
benefits accrued under any plan or arrangement referenced in Section 2(a) of the
Agreement, or (v) any rights under the Agreement.



--------------------------------------------------------------------------------

(d) Notwithstanding this release of liability, nothing in this Release prevents
Executive from filing any non-legally waivable claim (including a challenge to
the validity of this Agreement) with the Equal Employment Opportunity Commission
(“EEOC”) or comparable state or local agency or participating in any
investigation or proceeding conducted by the EEOC or comparable state or local
agency; however, Executive understands and agrees that Executive is waiving any
and all rights to recover any monetary or personal relief or recovery as a
result of such EEOC, or comparable state or local agency proceeding or
subsequent legal actions.

(e) This Release is not intended to indicate that any such claims exist or that,
if they do exist, they are meritorious. Rather, Executive is simply agreeing
that, in exchange for the consideration recited in the first sentence of
Section 1(a) of this Release, any and all potential claims of this nature that
Executive may have against the Company Parties, regardless of whether they
actually exist, are expressly settled, compromised and waived.

(f) By signing this Release, Executive is bound by it. Anyone who succeeds to
Executive’s rights and responsibilities, such as heirs or the executor of
Executive’s estate, is also bound by this Release. This Release also applies to
any claims brought by any person or agency or class action under which Executive
may have a right or benefit. THIS RELEASE INCLUDES MATTERS ATTRIBUTABLE TO THE
SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR OTHER FAULT, INCLUDING
STRICT LIABILITY, OF ANY OF THE COMPANY PARTIES.

2. Covenant Not to Sue; Executive’s Representation. Executive agrees not to
bring or join any lawsuit against any of the Company Parties in any court
relating to any of the Released Claims, except to enforce any terms of the
Agreement. Executive represents that Executive has not brought or joined any
claim, lawsuit or arbitration against any of the Company Parties in any court or
before any administrative agency or arbitral authority and has made no
assignment of any rights Executive has asserted or may have against any of the
Company Parties to any person or entity, in each case, with respect to any
Released Claims. Executive expressly represents that, as of the date Executive
executes this Release, Executive has been provided all leaves (paid and unpaid)
and paid all wages and compensation owed to Executive by the Company Parties
with the exception of all payments owed as a condition of Executive’s executing
(and not revoking) this Release.

3. Acknowledgments. By executing and delivering this Release, Executive
acknowledges that:

(a) Executive has carefully read this Release;

(b) Executive has had at least twenty-one (21) days to consider this Release
before the execution and delivery hereof to the Company;

(c) Executive has been and hereby is advised in writing that Executive may, at
Executive’s option, discuss this Release with an attorney of Executive’s choice
and that Executive has had adequate opportunity to do so; and

(d) Executive fully understands the final and binding effect of this Release;
the only promises made to Executive to sign this Release are those stated in the
Agreement and herein; and Executive is signing this Release voluntarily and of
Executive’s own free will, and that Executive understands and agrees to each of
the terms of this Release.



--------------------------------------------------------------------------------

4. Revocation Right. Executive may revoke this Release within the seven day
period beginning on the date Executive signs this Release (such seven day period
being referred to herein as the “Release Revocation Period”). To be effective,
such revocation must be in writing signed by Executive and must be delivered to
the Chief Executive Officer of the Company before 11:59 p.m., Houston, Texas
time, on the last day of the Release Revocation Period. This Release is not
effective, and no further consideration shall be provided to Executive, unless
the expiration of the Release Revocation Period expires without Executive’s
revocation. If an effective revocation is delivered in the foregoing manner and
timeframe, this Release shall be of no force or effect and shall be null and
void ab initio.

Executed on this             day of             , 2015.

 

 

Wendell R. Brooks

STATE OF                                          §

COUNTY OF                                     §

BEFORE ME, the undersigned authority personally appeared Wendell R. Brooks, by
me known or who produced valid identification as described below, who executed
the foregoing instrument and acknowledged before me that he subscribed to such
instrument on this             day of             , 2015.

 

 

NOTARY PUBLIC in and for the State of                  My Commission Expires:

 

Identification produced: